DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note by the Examiner
2.	For clarity, the reference to specific claim numbers are presented in bold. Cited claim limitations are presented in bold the first time they are associated with a particular prior art disclosing the cited limitations, and subsequent reference to the already disclosed claim limitations are presented un-bolded. Certain elements from prior art which are not required by the claims are also presented un-bolded if they are particularly pertinent to understanding how the references are being combined. Item-to-item matching and Examiner explanations for 102 &/or 103 rejections have been provided in parenthesis.

Claim Objections
3.	Claims 2, 7, and 9-13 are objected to because of the following informalities:

4.	Claims 2, 7, 11 each recites “one conductive clip” which should be changed along the lines of “the at least one conductive clip” or “a first conductive clip of the at least one conductive clip” to clearly indicate a relationship with the limitation introduced in claim 1. Appropriate correction is required.

Claim 9 recites “to the heat dissipation insulating substrate, to the heat dissipation insulating substrate” which should be changed to “to the heat dissipation insulating substrate
	All claims depending on claim 9 incorporate the same issues.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.	Claims 9-11 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Joshi (US 9,468,087 B1)

7.	Regarding Claim 9, Joshi disclose a package structure (see Figs. 1, 4-7, 10-14, in particular see Fig. 14, and Column 3 lines 54-55) for power devices (see Column3 lines 16-18 “half-bridge power module”), comprising:
a heat dissipation insulating substrate (element 150, see Column 8 lines 28-30 “printed circuit board (PCB)” and lines 35-39 “the conductive pads 152 provides electrical interconnection”; a printed circuit board having conductive pads for electrical interconnection in order for the power module not to be entirely shorted out must comprise insulating material to separate unwanted electrical connections and inherently has a degree of heat dissipation properties – the manner in which the claim is currently recited does not provide any specific material or degree of heat dissipation);
a plurality of vertical power devices (at least elements PD1 and PD2 and see Column 8 line 33 “power devices PD1 and PD2” and Column3 lines 16-18 “half-bridge power module with IGBT power devices”, IGBT, vertical transistor, power devices) forming a bridge circuit topology (see Column3 lines 16-18 “half-bridge power module”) and disposed on the first surface, wherein active regions of at least one of the power devices are flip-chip bonded (see Column 4 lines 44-66 “Flip-chip type mounting procedures”, Column 8 lines 24-26 “flip-chip assembly”, wherein both sides of the power devices electrically connect to elements 152 of the substrate of the half-bridge power module) to the first surface;
at least one conductive clip (at least one element 106, see Column 8 line 43 “interconnect structure 106”;
Note, this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990) (MPEP 2131).), electrically connecting non-active regions of the vertical power devices, which are flip-chip bonded to the heat dissipation insulating substrate (see in particular Figs. 5, 13 and Column 4 lines 44-66, Column 8 lines 27-55, flip-chip, bottom side in the figure presented perspective view is the active region side and top side is the non-active region side, with an outermost pad elements 152 electrically and thermally connected through the conductive clip element 106), to the heat dissipation insulating substrate.


9.	Regarding Claim 10, Joshi disclose the package structure for power devices according to claim 9, wherein the heat dissipation insulating substrate comprises a patterned circuit (the printed circuit of the printed circuit board element 150), the patterned circuit contains a plurality of electrical functions (plurality of electrical functions of the printed circuit; also see evidentiary reference Gomez [0002] “circuitry that is part of a larger electrical circuit or system (such as a printed circuit board or PCB)”) and is electrically connected with the at least one conductive clip (see in particular Figs. 5, 13 and Column 4 lines 44-66, Column 8 lines 27-55), and the patterned circuit is electrically connected with the plurality of vertical power devices (see in particular Figs. 5, 13 and Column 4 lines 44-66, Column 8 lines 27-55).

10.	Regarding Claim 11, Joshi disclose the package structure for power devices according to claim 10, wherein one conductive clip connects the patterned circuit of different electrical functions (see in particular Figs. 5, 13 and Column 4 lines 44-66, Column 8 lines 27-55 element 106 electrically connects the patterned circuit of the printed circuit board of different electrical functions – each element of the circuit).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

11.	Claims 1-8 and 12-13 are rejected under 35 U.S.C. 103 as obvious over Joshi (US 9,468,087 B1), in view of Peugh et al. (US 6,156,980 B1), hereinafter as Peugh.

12.	Regarding Claim 1, Joshi discloses a package structure (see Figs. 1, 4-7, 10-14, in particular see Fig. 14, and Column 3 lines 54-55) for power devices (see Column3 lines 16-18 “half-bridge power module”), comprising:
a heat dissipation insulating substrate (element 150, see Column 8 lines 28-30 “printed circuit board (PCB)” and lines 35-39 “the conductive pads 152 provides electrical interconnection”; a printed circuit board having conductive pads for electrical interconnection in order for the power module not to be entirely shorted out must comprise insulating material to separate unwanted electrical connections and inherently has a degree of heat dissipation properties – the manner in which the claim is currently recited does not provide any specific material or degree of heat dissipation), comprising a first surface (first upper surface) and a second surface (second lower surface) opposite thereto;
a plurality of power devices (at least elements PD1 and PD2 and see Column 8 line 33 “power devices PD1 and PD2”) forming a bridge circuit topology (see Column3 lines 16-18 “half-bridge power module”) and disposed on the first surface, wherein active regions of at least one of the power devices are flip-chip bonded (see Column 4 lines 44-66 “Flip-chip type mounting procedures”, Column 8 lines 24-26 “flip-chip assembly” an orientation of the power devices and location of the active region is bonded to the first surface, upside down, in a flip-chip assembly) to the first surface;
at least one conductive clip (at least one element 106, see Column 8 line 43 “interconnect structure 106”;
, configured to electrically connect at least one of the power devices to the first surface (see in particular Figs. 5, 13 and Column 4 lines 44-66, Column 8 lines 27-55, an outermost pad elements 152 electrically and thermally connected through the conductive clip element 106).
Joshi does not appear to explicitly disclose a heat dissipation baseplate, disposed at the second surface of the heat dissipation insulating substrate.
Peugh discloses a heat dissipation baseplate (see Fig. 2 element 130, see Column 4 lines 50-61 “heat can be transferred from the PCB 110 to a structure in which the PCB 110 is mounted or housed … a pedestal 128 on a metal casing 130, with the intent that the pedestal 128 directly contacts the thermal plane 122 or, as shown in FIG. 2, thermally contacts the thermal plane 122 with a thermally conductive lubricant or adhesive 132 that serves as an interface between the PCB 110 and the casing 130”), disposed at the second surface of the heat dissipation insulating substrate (element 130 at a second bottom surface of the heat dissipation insulating substrate element 110, PCB).
	The heat dissipation baseplate as taught by Peugh is incorporated as a heat dissipation baseplate of Joshi. The combination discloses a heat dissipation baseplate, disposed at the second surface of the heat dissipation insulating substrate (see Joshi Fig. 14 at least the element 130 is incorporated as the second bottom surface of element 150).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate a heat dissipation baseplate, disposed at the second surface of the heat dissipation insulating substrate as taught by Peugh as a heat dissipation baseplate, disposed at the second surface of the heat dissipation insulating substrate of Joshi because the combination provides enhanced heat transfer from a first top side of the printed circuit board to the second bottom side to an exterior (see Column 4 lines 27-64);


13.	Regarding Claim 2, Joshi and Peugh disclose the package structure for power devices according to claim 1, wherein one conductive clip electrically connects one or more of the power devices to the heat dissipation insulating substrate and is disposed at an opposite side of the power device opposite to a side where the power device is bonded to the heat dissipation insulating substrate (see Joshi Fig. 14 conductive clip element 106 electrically connects one or more of the power devices elements PD1 and/or PD2 to the element 150 at an opposite side of where the power device is bonded to element 150).

14.	Regarding Claim 3, Joshi and Peugh disclose the package structure for power devices according to claim 1, wherein a material of the conductive clip comprises aluminium (see Joshi Column 6 lines 31-34 “the interconnect structure 106 is a lead frame structure formed of electrically and thermally conductive material, such as copper, aluminum”), copper or graphite.

15.	Regarding Claim 4, Joshi and Peugh disclose the package structure for power devices according to claim 1, wherein the plurality of power devices comprise vertical power devices (see Joshi Column3 lines 16-18 “half-bridge power module with IGBT power devices”, IGBT, vertical transistor, vertical power devices), active regions of the vertical power devices are flip-chip bonded to the first surface, and the at least one conductive clip electrically connects non-active regions of the vertical power devices to the first surface (see Joshi in particular Figs. 5, 13 and Column 4 lines 44-66, Column 8 lines .

16.	Regarding Claim 5, Joshi and Peugh disclose the package structure for power devices according to claim 1, wherein the heat dissipation insulating substrate comprises a direct bonded copper (DBC) ceramic substrate, a direct plating copper (DPC) ceramic substrate, an insulating metal substrate (IMS) or a printed circuit board (PCB) (see Joshi Column 8 lines 28-30 “printed circuit board (PCB)”).

17.	Gomez (US 2009/0127676 A1) is utilized herein as evidence.
18.	Regarding Claim 6, Joshi and Peugh disclose the package structure for power devices according to claim 1, wherein the heat dissipation insulating substrate comprises a patterned circuit (the printed circuit of the printed circuit board element 150), the patterned circuit contains a plurality of electrical functions (plurality of electrical functions of the printed circuit; also see evidentiary reference Gomez [0002] “circuitry that is part of a larger electrical circuit or system (such as a printed circuit board or PCB)”) and is electrically connected with the at least one conductive clip (see Joshi in particular Figs. 5, 13 and Column 4 lines 44-66, Column 8 lines 27-55), and the patterned circuit is electrically connected with the plurality of power devices (see Joshi in particular Figs. 5, 13-14 and Column 4 lines 44-66, Column 8 lines 27-55).

19.	Regarding Claim 7, Joshi and Peugh disclose the package structure for power devices according to claim 6, wherein one conductive clip connects the patterned circuit of different electrical functions (see Joshi in particular Figs. 5, 13 and Column 4 lines 44-66, Column 8 lines 27-55 element 106 .

20.	Regarding Claim 8, Joshi and Peugh disclose the package structure for power devices according to claim 1, wherein the second surface of the heat dissipation insulating substrate is monolithically formed with the heat dissipation baseplate or thermally contacts with the heat dissipation baseplate (see Peugh Fig. 2 and Column 4 lines 50-61 “heat can be transferred from the PCB 110 to a structure in which the PCB 110 is mounted or housed … a pedestal 128 on a metal casing 130, with the intent that the pedestal 128 directly contacts the thermal plane 122 or, as shown in FIG. 2, thermally contacts the thermal plane 122 with a thermally conductive lubricant or adhesive 132 that serves as an interface between the PCB 110 and the casing 130”).

21.	Regarding Claim 12, Joshi discloses the package structure for power devices according to claim 9.
Joshi does not appear to explicitly disclose further comprising a heat dissipation baseplate, disposed at another surface of the heat dissipation insulating substrate other than a surface where the heat dissipation insulating substrate is bonded to the plurality of vertical power devices.
Peugh discloses further comprising a heat dissipation baseplate (see Fig. 2 element 130, see Column 4 lines 50-61 “heat can be transferred from the PCB 110 to a structure in which the PCB 110 is mounted or housed … a pedestal 128 on a metal casing 130, with the intent that the pedestal 128 directly contacts the thermal plane 122 or, as shown in FIG. 2, thermally contacts the thermal plane 122 with a thermally conductive lubricant or adhesive 132 that serves as an interface between the PCB 110 and the casing 130”), at another surface of the heat dissipation insulating substrate other than a surface where the heat dissipation insulating substrate is bonded to a flip chip power device (element .
	The heat dissipation baseplate as taught by Peugh is incorporated as a heat dissipation baseplate of Joshi. The combination discloses further comprising a heat dissipation baseplate, disposed at another surface of the heat dissipation insulating substrate other than a surface where the heat dissipation insulating substrate is bonded to the plurality of vertical power devices (see Joshi Fig. 14 at least the element 130 is incorporated as the second bottom surface of element 150).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate further comprising a heat dissipation baseplate, disposed at another surface of the heat dissipation insulating substrate other than a surface where the heat dissipation insulating substrate is bonded to a flip chip power device as taught by Peugh as a heat dissipation baseplate, disposed at the second surface of the heat dissipation insulating substrate of Joshi because the combination provides enhanced heat transfer from a first top side of the printed circuit board to the second bottom side to an exterior (see Column 4 lines 27-64);
	Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known heat dissipation structure for another in a similar device to obtain predictable results (see Peugh Figs. 1-2 and see Joshi Fig. 14 upward and downward arrows showing heat dissipation away from the chip/dies).

22.	Regarding Claim 13, Joshi and Peugh disclose the package structure for power devices according to claim 12, wherein the heat dissipation insulating substrate is monolithically formed with the heat dissipation baseplate or thermally contacts with the heat dissipation baseplate (see Peugh Fig. 2 and Column 4 lines 50-61 “heat can be transferred from the PCB 110 to a structure in which the .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277. the examiner can normally be reached on Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657. the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818